Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Peter D. Biere, Chief Financial Officer, Secretary and Treasurer, certify that: 1. To my knowledge, this report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge, the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of BSQUARE Corporation. Dated: February 21, 2017 /s/ Peter J. Biere Peter J. Biere Chief Financial Officer, Secretary and Treasurer
